Reversed and Remanded and Opinion filed August 10, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00646-CV

  IN THE MATTER OF THE MARRIAGE OF SHAWN DENNING AND
                     SURRON STOKES

                   On Appeal from the 507th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-21638


                                   OPINION

      Surron Stokes appeals from the trial court’s order denying her motion for
entry of a qualified domestic relations order (QDRO) filed after the trial court
signed a final divorce decree dissolving her marriage to Shawn Denning and
enforcing the parties’ mediated settlement agreement (MSA). In three issues,
Stokes contends that she is entitled to a QDRO that reflects an award of Denning’s
retirement account contributions expressed as a percentage of accumulated
contributions that accrued during the marriage. We reverse the trial court’s order
and remand for proceedings consistent with this opinion.
                                         Background

       Denning filed for divorce in April 2018, and the parties went to mediation.
The parties initially agreed that Stokes would receive fifty percent of Denning’s
contributions made to his retirement account during the marriage, in an amount
“not less than $17,534.” Due to a discrepancy regarding the amount in
contributions Denning thought he made to his retirement account during the
marriage, the parties went back to mediation to renegotiate this term and signed the
MSA that is the subject of this appeal.1 During the second mediation, Denning
agreed to pay Stokes a lump sum of $17,534 (in lieu of a percentage) out of his
retirement account.

       Denning’s retirement account is maintained by the Texas County & District
Retirement System (TCDRS).2 The MSA states, “$17,534 from [Denning’s]
retirement with TCDRS earned from the date of marriage . . . is awarded to
[Stokes]. The remainder of [Denning’s] retirement with TCDRS earned from the
date of marriage . . . is awarded to [Denning].” As a prerequisite to releasing the
funds to an alternate payee, TCDRS requires a QDRO that sets forth the amount
due expressed as a percentage of accumulated contributions that accrued during the
marriage, not expressed as a lump sum. Stokes’ counsel asked Denning to agree to
convert the number to a percentage in the divorce decree, but he refused. The trial
court then assigned an arbitrator to the case, who proposed a final divorce decree
that reflected a lump sum. The trial court signed a final divorce decree, consistent
with the arbitrator’s proposal, awarding Stokes “[a] lump sum in husband’s
       1
         Denning initially thought that he contributed $35,068 to his retirement account during
the marriage, and $17,534 is fifty percent of that amount.
       2
          See Tex. Gov’t Code §§ 841.001(14) (“‘Retirement system’ means the Texas County
and District Retirement System.”), 841.003 (“The Texas County and District Retirement System
is continued in existence and is the name by which the business of the retirement system shall be
transacted, all its funds invested, and all its cash and other property held.”).

                                               2
retirement account with the Harris County Sheriff’s Department (TCDRS) . . . in
the amount of $17,534.00, which is to represent wife’s community interest in
husband’s retirement from June 14, 2014 through March 11, 2019.”

         Stokes then filed a motion for entry of QDRO and asked the trial court to
enter a QDRO “in the form presented.” The form presented to the trial court
included the following language: “This Order assigns to Alternate Payee a separate
interest in the Plan attributable to 86.84% of Participant’s accumulated
contributions that accrued during the period of marriage. The dates of marriage are
June 22, 2014 through March 12, 2019.” Stokes also attached to her motion a letter
from TCDRS stating, “The accumulated contributions that accrued from June 22,
2014 through February 28, 2019 for [Denning’s] account are $20,192.64. The
March 2019 deposit has not been posted to date.”3 After a hearing, the trial court
denied the motion. Stokes moved for a new trial, again asking the trial court to
convert the lump sum into a percentage. The trial court denied the motion for new
trial.

                                         Discussion

         Stokes challenges in three issues the trial court’s refusal to sign a QDRO that
sets forth the amount due as a percentage of accumulated contributions that
accrued during the marriage on the grounds that the trial court did not (1) sign a
QDRO consistent with the intent of the parties as expressed in the MSA, (2) follow
TCDRS’s regulations regarding QDROs, or (3) find that Stokes should receive a
certain percentage of the retirement fund. Denning contends that the requested
QDRO would not be consistent with the MSA because the parties agreed Stokes

         3
         We note that there is a discrepancy among the dates for the period of marriage set forth
in the divorce decree, requested QDRO, and the TCDRS letter. Denning agrees that during the
marriage, he contributed “with interest approximately $20,541.83” to the account, not including
employer matching contributions.

                                               3
would receive a lump sum from Denning’s retirement account. We address these
three related issues together.

      Stokes contends that the trial court erred in refusing to sign a QDRO that
reflected the amount due as a percentage of accumulated contributions that accrued
during the marriage because a QDRO in that format is required to effectuate and
implement the parties’ agreement under the MSA for Stokes to receive a portion of
the retirement account. MSAs that meet certain statutory formalities are binding on
the parties and require the rendition of a divorce decree that adopts the parties’
agreement. Tex. Fam. Code § 6.602(b)-(c); Milner v. Milner, 361 S.W.3d 615, 618
(Tex. 2012). Unlike other family law agreements, a trial court is not required to
determine if the property division in an MSA is “just and right” before entering a
final decree based on the MSA. Milner, 361 S.W.3d at 618. Once signed, an MSA
cannot be revoked. Id.

      We interpret MSAs under rules of contract construction. See id. at 619. If the
agreement’s language can be given a certain and definite meaning, the agreement
is not ambiguous, and its construction is a question of law. Id. If the agreement is
susceptible to more than one reasonable interpretation, then the agreement is
ambiguous, which creates a fact issue on the parties’ intent. Id. Under the terms of
the MSA in the present case, the parties agreed that Stokes would receive “$17,534
from [Denning’s] retirement with TCDRS earned from the date of marriage” until
the date of the MSA. So, the clear, unambiguous intention of the parties as
expressed in the instrument was for Stokes to receive that amount.

      We turn to whether the trial court erred in refusing to sign a QDRO in the
format required by TCDRS expressing the amount awarded to Stokes as a
percentage of accumulated contributions that accrued during the marriage. Stokes
contends that whether the amount to which she is entitled is expressed as a lump

                                         4
sum or a percentage of the accumulated contributions that accrued during the
marriage, the amount is the same and can be determined by a simple mathematical
equation. We agree.

      A QDRO is a species of post-divorce enforcement order. Quijano v.
Quijano, 347 S.W.3d 345, 353 (Tex. App.—Houston [14th Dist.] 2011, no pet.).
The purpose of a QDRO is to create or recognize an alternate payee’s right, or to
assign an alternate payee the right, to receive all or a portion of the benefits
payable to a participant under a retirement plan. Id. at 353–54. As with any post-
divorce enforcement or clarification order, a QDRO may not amend, modify, alter,
or change the division of property made or approved in the decree of divorce or
annulment. Id. at 354; see also Shanks v. Treadway, 110 S.W.3d 444, 449 (Tex.
2003). But a QDRO may more precisely specify the manner of carrying out the
property division previously ordered if the substantive division of the property is
not altered. Dalton v. Dalton, 551 S.W.3d 126, 140 (Tex. 2018). A QDRO, like a
divorce decree, is a final, appealable order. Beshears v. Beshears, 423 S.W.3d 493,
500 (Tex. App.—Dallas 2014, no pet.) (citing Reiss v. Reiss, 118 S.W.3d 439, 441
(Tex. 2003) (reviewing post-divorce QDRO on appeal)).

      Accrued state retirement benefits may be divided by a QDRO and paid to a
former spouse. Tex. Gov’t Code § 841.0091(a); cf. Stavinoha v. Stavinoha, 126
S.W.3d 604, 615 (Tex. App.—Houston [14th Dist.] 2004, no pet.) (discussing
QDROs for police officer pension systems). By statute, the state retirement system
must divide the accrued benefits to a former spouse in accordance with a QDRO
that “strictly follows the terms and format of the model qualified domestic
relations order, as well as any other requirements, adopted by the [TCDRS] board
of trustees for this purpose.” Tex. Gov’t Code § 841.0091(a). TCDRS, through its
board of trustees, “has sole authority and discretion to . . . (1) specify [QDRO]

                                        5
terms and format . . . ; (2) require strict compliance for qualification; (3) specify
the dates on which a distribution to an alternate payee may or must begin; and
(4) establish rules for the administration of” the division of state retirement
benefits. Id. § 841.0091(d). TCDRS requires a QDRO to “clearly specify . . . the
alternate payee’s interest in the plan . . . as a percent of participant’s accumulated
contributions that accrued during the marriage.” 34 Tex. Admin. Code
§ 109.5(a)(2).

        The parties agreed Stokes would receive $17,534 from the retirement
account. Stokes attached a letter from TCDRS to her motion for entry of QDRO
stating that “[t]he accumulated contributions that accrued from June 22, 2014
through February 28, 2019” for Denning’s account were $20,192.64. The letter
also states that the approved QDRO “format for TCDRS requires the parties to
express any split as a percentage of the accumulated contributions that accrued
during the period of marriage.” We presume the trial court took judicial notice of
the letter in its record. Tex. R. Evid. 201(c); see also In re K.F., 402 S.W.3d 497,
504 (Tex. App.—Houston [14th Dist.] 2013, pet. denied). Moreover, at the hearing
on the motion, Stokes directed the trial court to the letter, so it was squarely before
the court.4 See Strong-Gribble v. Latif & Co., No. 14-19-00576-CV, 2021 WL
2656626, at *2 (Tex. App.—Houston [14th Dist.] June 29, 2021, no pet. h.) (mem.
op.).

        Stokes is correct that determining the applicable percentage is a matter of
simple math, which can be ascertained by dividing $17,534 by the accumulated
contributions accrued during the marriage. However, the TCDRS letter presented
        4
          Denning argues on appeal that the letter includes hearsay statements, but he did not
object on that basis during the hearing or in response to the motion. See Tex. R. Evid. 802
(stating that hearsay not objected to has probative value); Methodist Hosps. of Dallas v.
Amerigroup Tex., Inc., 231 S.W.3d 483, 492 (Tex. App.—Dallas 2007, pet. denied) (holding
party waived hearsay objection to summary judgment evidence by failing to object below).

                                              6
by Stokes includes contributions that accrued between June 22, 2014 and
February 28, 2019; whereas, Stokes seeks the percentage of accumulated
contributions to which she is entitled that accrued between June 22, 2014 and
March 12, 2019. It is not clear on this record whether Denning made additional
contributions between February 28 and March 12, 2019 that would alter the
percentage of the retirement account to which Stokes is entitled. Be that as it may,
$17,534 is a certain percentage of the applicable total, which is readily
ascertainable by the parties.5

       The trial court would not “amend, modify, alter, or change the division of
property made or approved in the decree of divorce” by entering a QDRO in
compliance with TCDRS regulations. Stokes is entitled to a QDRO in that format
to effectuate the intent of the parties as expressed in the MSA for Stokes to receive
$17,534 from the retirement account. Thus, the trial court erred in refusing to enter
a QDRO in compliance with TCDRS regulations expressed as a percentage of the
accumulated contributions that accrued during the marriage. We sustain Stokes’
appellate issues.

                                        Conclusion

       Having concluded that the trial court erred in refusing to enter a QDRO in
the format required by TCDRS clearly specifying Stokes’ interest in the retirement
plan as a percentage of Denning’s accumulated contributions that accrued during
the marriage, we reverse the trial court’s order denying Stokes’ motion for entry of
a QDRO and remand for proceedings consistent with this opinion. See Beshears,
423 S.W.3d at 500 (holding court that renders divorce decree retains power to

       5
          Denning contends the letter “clearly is not reflective of [his] retirement plan nor
applicable percentage to be used.” Yet he did not present any evidence to refute the number in
the letter, and the letter was the only evidence before the trial court of the accumulated
contributions that accrued during the marriage.

                                              7
“enforce compliance with the original division of the property”) (citing Tex. Fam.
Code §§ 9.002, 9.006(a), 9.008); see also Tex. Fam. Code 9.101(a) (“[T]he court
that rendered a final decree of divorce . . . retains continuing, exclusive jurisdiction
to render an enforceable qualified domestic relations order or similar order
permitting payment of pension, retirement plan, or other employee benefits . . . to
an alternate payee or other lawful payee.”); Quijano, 347 S.W.3d at 353 (“After a
trial court issues a divorce decree, it generally retains continuing subject-matter
jurisdiction to enforce and to clarify the property division contained with[in] the
decree [including QDROs].”).




                                        /s/       Frances Bourliot
                                                  Justice



Panel consists of Justices Wise, Bourliot, and Zimmerer.




                                              8